PER CURIAM:
By written contract dated June 28, 1976, which incorporated a Standard Form of Agreement Between Owner and Architect prepared by the American Institute of Architects, the claimant became obligated to design and prepare plans for a new hospital and boiler plant for Welch Emergency Hospital. It is alleged that the claimant performed work under the contract for which it rendered invoices of $167,000.00, of which $83,000.00 was paid, leaving a balance of $83,900.00 which was disputed. The parties joined in the submission of that dispute, pursuant to the contract, to arbitration by the American Arbitration Association. On August 18, 1978, the arbitrators, Wilson Anderson, Esquire, Harry N. Barton, Esquire, and Robert N. Bland, Esquire, made an award in the sum of $70,700.00 plus adminis*276trative fees in the sum of $1,189.00, making a total of $71,889.00, which is the amount of this claim. The claim was submitted for decision upon the pleadings. In their Answer, the respondents admit all of the foregoing facts, aver that they have no defense to the claim, and declare that the claimant is entitled to the relief sought. Accordingly, an award in the sum of $71,-889.00 is hereby made.
Award of $71,889.00.